Citation Nr: 1234051	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 13, 2005, for the award of a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which awarded a TDIU, effective August 3, 2009.

In a March 2011 decision, the Board granted an effective date of May 13, 2005, for the award of a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In March 2012, the Veteran and the Secretary of VA filed a joint motion to vacate the part of the Board decision that denied an effective date earlier than May 13, 2005, for the award of a TDIU.  The Court granted the motion.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board finds the claim must be remanded for VA to obtain the vocational rehabilitation folder.  In an October 2004 VA Form 21-4138, Statement in Support of Claim, the Veteran wrote she had discontinued schooling under the vocational rehabilitation program about a year ago and asked that VA review the notes from that program.  The evidence in the vocational rehabilitation folder is relevant to the issue on appeal.  Therefore, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the vocational rehabilitation folder and associate it with the Veteran's claims file.

2.  Then, readjudicate the issue of entitlement to an effective date earlier than May 13, 2005, for the award of a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

